DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2021 has been entered.

 Response to Arguments
Applicant’s arguments, see p.10-11, filed on 3 May 2021, with respect to the rejection(s) of Claim(s) 1/14 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended Claim(s) 1/14 is/are now rejected under 35 USC §103 as being unpatentable over Sauer et al. (US 7,774,044 B2, hereinafter referred as ) in view of Rolland et al. (“Optical Versus Video See-Through Head-Mounted Displays in Medical Visualization”, Presence, vol.9 No. 3 June 2000 p.287-309), Fuchs et al. (US 2016/0035139 A1), Jones et al. (US 2016/0225192 A1). Sauer (US 2002/0140708 A1, hereinafter referred as Sauer’708) and Crawford et al. (US 2016/0242849 A9). See detailed rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (US 7,774,044 B2, hereinafter referred as Sauer) in view of Rolland et al. (“Optical Versus Video See-Through Head-Mounted Displays in Medical Visualization”, Presence, vol.9 No. 3 June 2000 p.287-309), Fuchs et al. (US 2016/0035139 A1), Jones et al. (US 2016/0225192 A1). Sauer (US 2002/0140708 A1, hereinafter referred as Sauer’708) and Crawford et al. (US 2016/0242849 A9).
Regarding Claim 1, Sauer discloses an augmented reality navigation system for use with a (col.1lins 59-69: there is provided a system for augmented reality navigation during a medical intervention), the system comprising: 
a head mounted display (Fig.1) having an at least partially transparent display screen (col.3 lines 14-16: a stereoscopic head-mounted display (HMD) of the video-see-through variety) configured to display augmentation graphics which appear to a user to be superimposed on at least a portion of a (col.2 lines 16-17: The visual representation of said patient is overlaid with an image of a target of said intervention); 
at least one detector (col.3 lines 56-58: FIGS. la-b depict front and top views of a stereo head mounted display with tracking and scene cameras, according to an embodiment of the invention) for identifying (col.4 lines 29-47: Sauer teaches the marker can be used to establish a reference for the patient coordinate system and to visualize a hand-held surgical instrument through a cluster of retro-reflective markers, see col.4 lines 48-57) real-world features (col.1 lines 63-66: a plurality of markers on a frame attached to a table … said instrument including a plurality of markers), the at least one detector mounted to the head mounted display (col.3 lines 55-57: The camera triplet (i.e. a stereo scene 55 camera 12 and tracking camera 11) is rigidly mounted on top estimated); 
a processor (col.6 line 47-col.7 line 5 and Fig.4: computer system 41); 
a surgical tool having markers and configured to be detected by the at least one detector (col.1 line 65-col.2 line 2: said instrument including a plurality of markers, and a control component, said control component accepting signals from said viewing cameras and tracking camera to generate an image for display in said stereoscopic guidance monitor), wherein the processor is adapted to, 
in one mode, display in the head mounted display, a graphical representation of at least a portion of the surgical tool and a graphical representation of a trajectory of the surgical tool superimposed over a model derived from a medical image data of the patient (Fig.3: col.5 lines 22-39: The shaded cylinder 35 indicates the inserted portion of the actual needle … the cylinder 33 is an extrapolation of the needle along a straight path, allowing the user to aim precisely at the target from a distance, before and during insertion of the 35 needle) and, 
in another mode, based on the identified real-world features (col.5 lines 1-3: According to an embodiment of the invention, the tracked instrument, such as the biopsy needle, includes a marker attachment containing set of retro-reflective markers), display in the head mounted display a graphical representation of the trajectory of the surgical tool superimposed over the (Fig.3: col.5 lines 22-39: The shaded cylinder 35 indicates the inserted portion of the actual needle … the cylinder 33 is an extrapolation of the needle along a straight path, allowing the user to aim precisely at the target from a distance, before and during insertion of the 35 needle.  It would have been obvious to a POSITA before the effective filing date of the claimed invention to have recognized that before insertion of the needle, there would be no need to display a shaded cylinder 35 to indicate the inserted portion of the actual needle), 
wherein a detector input signal from the at least one detector corresponds to a field of view of the at least one detector (col.1 line 65-col.2 line 2: said instrument including a plurality of markers, and a control component, said control component accepting signals from said viewing cameras and tracking camera to generate an image for display in said stereoscopic guidance monitor) and the field of view comprises at least a portion of anatomy of a patient during a surgical procedure (col.1 line 35-37: With this visual display, a physician can observe directly a patient's internal anatomy), 
wherein the detector input signal includes a relative location and/or orientation for each of one or more of the real-world features (col.3 line 33-50: An exemplary, non-limiting example of an MR-guided procedure is that of needle placement … The system includes sets of markers attached to the MR couch and an interventional tool, such as one or more needles.  Also see Fig.3 and col.5 lines 22-39 which describes an augmented displaying example for a needle insertion).
Sauer does not explicitly recite displaying augmentation graphics which appear to a user to be superimposed on at least a portion of a natural field of view of the user and displaying in the head mounted display a graphical representation of the trajectory of the surgical tool superimposed over the natural field of view of the user.
However Rolland discloses it had been known to a POSITA that there are two types of augmented reality HMD, one is a video see-through type HMD and the other is an optical see-through type HMD (p.287 first paragraph: To obtain an enhanced view of the real environment, users wear see-through HMDs to see 3-D computer-generated objects superimposed on their real-world view. This see-through capability can be accomplished using either an optical HMD, as shown in figure 1, or a video see-through HMD, as shown in figure 2). Both types of see-through HMD had been known to be used in medical visualization (p.287 first paragraph: our experience designing, building, and testing these HMDs in medical visualization) at the time of filing. Rolland further teaches Optical see-through HMDs, however, whether or not they have a large overlay FOV, have been typically designed open enough that users can use their peripheral vision around the device, thus increasing the total real-world FOV to closely match one’s natural FOV (p.297 last line of left column to lines 1-5 of right column. A skilled person would have recognized that FOV stands for field of view). In addition, Fuchs discloses HMD displays augmentation graphics which appear to a user to be superimposed on at least a portion of a natural field of view of the user is a known knowledge to a POSITA ([0003]: optical see-through head mounted displays (HMDs), which offer augmented overlays over one's natural vision). Therefore it would have been obvious to a person skilled at the art at the time of filing to incorporate the teaching of Rolland and Fuchs and to try the optical see-through HMD and to configure the at least partially transparent display screen to display augmentation graphics which appear to a user to be superimposed on at least a portion of a natural field of view of the user and have the processor adapted to in another mode, based on the identified real-world features, display in the head mounted display a graphical representation of the trajectory of the surgical tool superimposed over the in order to take the advantage of, such as a high resolution (p.295 right column §3.1.2 second paragraph: A resolution extremely close to that obtained with the naked eye is easily achieved with a nonmicroscopic optical see-through HMD), optical see-through HMD as taught by Rolland (Also see p.306 right column §4 first paragraph: Optical see-through systems offer an essentially unhindered view of the real environment; they also provide an instantaneous realworld view that assures that visual and proprioception information is synchronized) since Rolland discloses Some of us working with optical see-through devices strongly feel that providing the real scene through optical means is important for applications such as medical visualization in which human lives are at stake (p.306 right column §4 second paragraph) and to offer a direct and undegraded view of the real environment that is suitable for extended use throughout one's daily activities as taught by Fuchs ([0008]).
Sauer as modified fails to disclose wherein the head mounted display is configured to display in the display screen an augmentation graphical representation of a hidden body part.
However Jones, in the same field of endeavor, discloses wherein the head mounted display is configured to display in the display screen an augmentation graphical representation of a hidden body part ([0096]: when a surgeon's head is rotated so that a portion of a patient's body having a bone that is modeled through CT imagery data becomes within the field of view of the display screen 110, the image generator 918 transforms and scales the patient model of the bone to generate a graphical representation of the bone that is displayed in the display screen 110 as a graphical overlay that matches the orientation and size of the bone from the perspective of the surgeon as-if the surgeon could view the bone through intervening layers of tissue and/or organs. Also refer to [0094]-[0095] and Fig.14). Jones further discloses output the  ([0121]: The surgeon can select another visualization mode that causes the system subcomponent 1200 to simultaneously or sequentially display another sequence of cross-sectional slices that are spaced apart along the virtual trajectory 1312 of the drill bit 1310 and oriented in parallel planes that are perpendicular to the virtual trajectory 1312. Note the drill bit is the effector). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of  Jones into that of Sauer as modified and to add above limitation in order to assist a surgeon to identify where a particular location within a displayed x-ray or other image corresponds to on the patient as taught by Jones ([0005]).
Sauer as modified above fails to explicitly disclose responsive to a user input select

ion, determine a user-selected trajectory of the surgical tool based on an action by the user recognized by the at least one detector and the action is made when a trajectory selection guidance augmentation graphic is in a desired position and/orientation.
However Sauer’708, in the same field of endeavor, discloses responsive to a user input selection, determine a user-selected trajectory of the surgical tool based on an action by the user recognized by the at least one detector and the action is made when a trajectory selection guidance augmentation graphic is in a desired position and/orientation ([0101]: A brief description of some of the features and implementation considerations corresponding to the bull's eye or down-the-beam approach to augmented reality guided instrument positioning will now be given according to an illustrative embodiment of the invention. In one embodiment of the invention, the approach is implemented using a 2-step alignment process. First, the tip of the instrument is placed at the entry point. Then, the instrument is turned around it's tip to align the instrument with the desired path. Different graphics guides may be displayed for the different steps. Thus, in another embodiment, the user sees the target and an "alignable" instrument. An instrument is "alignable" when the user can look at the back end of the instrument and see that it lines up with his or her line of sight. That is, the user chooses a path by selecting a viewpoint when looking at the target, aligns the instrument with his or her line of sight towards the target, and inserts the instrument while keeping the alignment intact. [0122]: The graphical display may also illustrate a target location 1316 that the surgeon has earlier defined as being a desired location where the drill bit 1310 should contact the bone. Simultaneous illustration of the tool impact location 1314 and the target location 1316 in this manner can be a particularly useful view mode while a surgeon is seeking to position and orient the drill bit 1310 to intersect or to avoid intersecting various anatomical structure illustrated by one or more of the slices 1330, 1332, 1334 and/or other slices selected by the surgeon, and while accomplishing the objective of guiding the drill bit 1310 to contact the target location 1316 on the bone. The user’s aligning his or her line of sight towards the target is interpreted as the user input selection. The user aligns the drill bit tip to the recognized target location is interpreted as the action by the user recognized by the at least one detector). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Sauer’708 into that of Sauer as modified and to add the above limitation in order to generate anatomical models and other information to be displayed as augmenting reality in surgical operating rooms as taught by Sauer’708 ([0002]).
a robotic surgical system.
However Crawford, in the same field of endeavor, discloses it had been known to a POSITA to use a surgical robot ([0005] and [0120]: the surgical robot system 1 can comprise a surgical robot 15 and one or more positioning sensors 12. [0136]: the surgical instrument 35 can be embodied in or can comprise a needle 7405, 7410, a conventional probe, a conventional screw, a conventional drill, a conventional tap, a conventional catheter, a conventional scalpel forceps, or the like). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Crawford and to include a robotic surgical system in order to effect optimized treatment by releasing tension as taught by Crawford ([0002]).

Regarding Claim 2, Sauer further discloses wherein the detector includes a camera system for detecting real-world features and is electrically coupled to the head mounted display (Fig.1 and col.1 lines 55-57: The camera triplet (i.e. a stereo scene camera 12 and tracking camera 11) is rigidly mounted on top of the HMD 10 and col.6 lines 58-62: The present invention can be implemented as a routine 47 that is stored in memory 43 and executed by the CPU 42 to process the signal from the head mounted display 48, which includes the guidance display and the stereoscopic viewing cameras and tracking camera). Sauer fails to disclose the processor receives the user input selection through a gesture. However Jones discloses gesture ([0033]: The at least one camera may be connected to a gesture interpretation module configured to sense gestures made by a user's hands or other objects, recognize a gesture as corresponding to one of a plurality of defined commands, and trigger operation of the command) had been known to be used in the field of surgical operation rooms ([0002]: The present disclosure relates to surgical operating room equipment and procedures and, more particular, to generating anatomical models and other information to be displayed as augmenting reality in surgical operating rooms). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Jones and to replace the haptic input with gesture and to add the limitation of the processor receives the user input selection through a gesture in order to provide one more input option for the surgeon to choose.

Regarding Claim 3, Sauer discloses wherein the head mounted display provides a representation of the surgical tool and a trajectory of the surgical tool (col.5 line 37: the extended needle path 33) overlaid on the anatomy of the patient (Fig.3 and col.5 line 22-39).

Regarding Claim 4, Fuchs discloses further including a motion sensor connected to the head mounted display for outputting a motion signal based on measured motion of the head mounted display ([0033]: the pose estimation algorithm may incorporate data provided from an onboard inertial measurement unit).
In addition Jones, in the same field of endeavor, discloses a HMD further includes a motion sensor connected to the head mounted display for outputting a motion signal based on measured motion of the head mounted display ([0031]: The HMD 100 may include sensors such as inertial sensors or other sensors, such as a gyroscope, accelerometer (e.g., a multi-axis accelerometer), and/or magnetometer that output a signal indicating a measurement of movement or static orientation of the user's head while wearing the HMD 100). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Fuchs and  Jones so that when a surgeon's head is rotated so that an area of a patient's body having a bone modeled through CT imagery data becomes within the field of view of the display screen 110 of the HMD 100, the system displays a graphical model of the bone and selected types of anatomical structure (e.g., skeletal structure, muscular structure, organ structure, vascular structure, etc.). The surgeon is thereby able to peer into the patient to view a representation of the bone and/or intervening layers of tissue, organs, etc. as taught by Jones ([0112]).

Regarding Claim 5, Crawford further discloses wherein the robotic surgical system (Fig.1) includes an arm, an end effector coupled to a first end of the arm ([0120]: the housing 27 can comprise a robot arm 23, and an end-effectuator 30 coupled to the robot arm 23 controlled by at least one motor 160) and a base coupled to the second end of the arm ([0005]: the surgical robot can include a base, a robot arm coupled to and configured for articulation relative to the base, as well as an end-effectuator coupled to a distal end of the robot arm), wherein the arm moves the end effector (Fig.1: notice the arm 23 and end effector 30) that is configured to receive the surgical tool to a trajectory selected by a user ([0012]: In some embodiments, the system can be configured to automatically position and rigidly hold the end-effectuator and/or the surgical instrument in accurate alignment with a required trajectory, such as, for example, a selected trajectory of a pedicle screw during pedicle screw insertion procedures and [0316]: the user will plan the appropriate trajectory on the selected image. In some embodiments, an input control is used with the software in order to plan the trajectory of the surgical instrument 35. In one embodiment of the invention, the input control is in the shape of a biopsy needle 8110 for which the user can plan a trajectory). The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 6, Crawford discloses wherein the robotic surgical system and the augmented reality navigation system includes: a haptic feedback system to control the robotic arm within a selected trajectory ([0151]: In some embodiments, if the surgeon attempts to exceed the acceptable tolerances, the robot 15 can be configured to provide mechanical resistance (“push back” or haptic feedback) to the movement of the end-effectuator 30 and/or surgical instrument 35 in this manner, thereby promoting movement of the end-effectuator 30 and/or surgical instrument 35 back to the correct, selected orientation). The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 7, Jones discloses wherein the surgical tool includes a tracking marker ([0089]: The handheld display may include tracking markers, such as on a front surface and/or back surface of the display housing, which are tracked by the position tracking system 810) and the position tracking system 810 can include a camera system 902 that tracks the location tracking markers 904 attached to a surgery table, tracking markers 906 attached to patient adjacent to a surgical or other target site, tracking markers 908 attached to a surgery tool and/or prosthetic, and tracking markers 910 attached to the HMD 100 ([0091]). Crawford discloses wherein the haptic feedback system constrains the surgical tool to the user selected trajectory ([0151]: In some embodiments, if the surgeon attempts to exceed the acceptable tolerances, the robot 15 can be configured to provide mechanical resistance ("push back" or haptic feedback) to the movement of the end-effectuator 30 and/or surgical instrument 35 in this manner, thereby promoting movement of the end-effectuator 30 and/or surgical instrument 35 back to the correct, selected orientation). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Crawford and Jones and to include a tracking marker (Jones: [0091]) communicating with the haptic feedback system that constrains the surgical tool to the user selected trajectory (Crawford [0151]). The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 9, Jones further discloses wherein the head mounted display is configured to display in the display screen an augmentation graphical representation of a hidden part of the surgical tool as a graphical overlay that matches the orientation and size of the surgical tool from the perspective of the user as if the user is viewing the hidden part of the surgical tool through an intervening body part of the patient (Fig.18 and [0116]: notice the drill trajectory 1312). The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 10, Sauer discloses comprising a pointer tool for making surgical planning selections, wherein the pointer tool is configured to be detected by the at least one detector (Fig.3 and col.5 lines 22-39.  The needle is the pointer tool).

Regarding Claim 11, Crawford discloses wherein the robotic surgical system registers anatomy of a patient with the augmented reality navigation system, and an anatomical model of the patient based on medical image data ([0394]: For example, a temporary targeting fixture may be used to register the anatomy to the cameras 8200. Then, two new targeting fixtures may be placed on separate bones that are both included in the medical image used for registration. Also see Fig.79 and [0501]: During the CT scan, software can automatically register the anatomy relative to the markers 720, 730 that are mounted on the head holder). The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 12, Sauer and Rolland both disclose wherein the at least one detector comprises a video camera and transmits a video signal to the head mounted display to display augmentation graphics which appear to the user to be superimposed on at least a portion of a natural field of view of the user (Sauer col.3 line 13-18: In accordance with an embodiment of the invention, there is provided an AR system that is based on a stereoscopic head-mounted display (HMD) of the video-see-through variety. A stereo pair of video cameras serves as artificial eyes. A live stereoscopic video view of a real scene can be overlaid with computer graphics in real-time. Rolland p.287 §1 first paragraph: optical HMD and video see-through HMD).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 13, Crawford further discloses wherein the surgical procedure comprises at least one of a spinal surgical procedure, an orthopedic surgical procedure, an orthopedic trauma surgical procedure, and a neurosurgical procedure ([0124]: a spinal surgery; [0200]: In applications where conventional screws are to be driven into bone; [0464]: In safe zone surgery (tumor or trauma); [0462]: nerve avoidance during medical procedures).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 14, Sauer discloses an augmented reality navigation system for use with a (col.1lins 59-69: there is provided a system for augmented reality navigation during a medical intervention), the system comprising: 
a head mounted display (Fig.1) comprising an at least partially transparent display screen (col.3 lines 14-16: a stereoscopic head-mounted display (HMD) of the video-see-through variety) configured to display augmentation graphics which appear to a user to be superimposed on at least a portion of a (col.2 lines 16-17: The visual representation of said patient is overlaid with an image of a target of said intervention); 
at least one detector (col.3 lines 56-58: FIGS. la-b depict front and top views of a stereo head mounted display with tracking and scene cameras, according to an embodiment of the invention) for identifying (col.4 lines 29-47: Sauer teaches the marker can be used to establish a reference for the patient coordinate system and to visualize a hand-held surgical instrument through a cluster of retro-reflective markers, see col.4 lines 48-57) real-world features (col.1 lines 63-66: a plurality of markers on a frame attached to a table … said instrument including a plurality of markers), the at least one detector mounted to the head mounted display (col.3 lines 55-57: The camera triplet (i.e. a stereo scene 55 camera 12 and tracking camera 11) is rigidly mounted on top estimated); and 
a computer subsystem (col.6 line 47-col.7 line 5 and Fig.4: computer system 41) configured to 
in one mode, generate in the head mounted display, a graphical representation of at least a portion of a surgical tool and a graphical representation of a trajectory of the surgical tool during a surgical procedure (Fig.3: col.5 lines 22-39: The shaded cylinder 35 indicates the inserted portion of the actual needle … the cylinder 33 is an extrapolation of the needle along a straight path, allowing the user to aim precisely at the target from a distance, before and during insertion of the 35 needle), and 
in another mode, based on the identified real-world features (col.5 lines 1-3: According to an embodiment of the invention, the tracked instrument, such as the biopsy needle, includes a marker attachment containing set of retro-reflective markers), generate in the head mounted display a graphical representation of the trajectory of the surgical tool superimposed over the representation of the surgical tool (Fig.3: col.5 lines 22-39: The shaded cylinder 35 indicates the inserted portion of the actual needle … the cylinder 33 is an extrapolation of the needle along a straight path, allowing the user to aim precisely at the target from a distance, before and during insertion of the 35 needle.  It would have been obvious to a POSITA before the effective filing date of the claimed invention to have recognized that before insertion of the needle, there would be no need to display a shaded cylinder 35 to indicate the inserted portion of the actual needle), 
modify at least a portion of the graphical representation based on a relative position and/or orientation of one or more real-world features in a detector input signal received from the at least one detector; display, on the display screen, surgical tool and trajectory augmentation graphics based on the modified representation (Fig.3 and col.5 lines 22-39);
Sauer discloses configuring the computer subsystem to generate in the head mounted display a superimposed graphical representation of the trajectory of the surgical tool based on the identified real-world features (Fig.3 and col.5 lines 22-39: the cylinder 33 is an extrapolation of the needle along a straight path), 
Sauer does not explicitly recite displaying augmentation graphics which appear to a user to be superimposed on at least a portion of a natural field of view of the user and wherein the processor is adapted to in another mode, based on the identified real-world feature, generate in the head mounted display a graphical representation of the trajectory of the surgical tool superimposed over the natural field of view of the user.
To obtain an enhanced view of the real environment, users wear see-through HMDs to see 3-D computer-generated objects superimposed on their real-world view. This see-through capability can be accomplished using either an optical HMD, as shown in figure 1, or a video see-through HMD, as shown in figure 2). Both types of see-through HMD had been known to be used in medical visualization (p.287 first paragraph: our experience designing, building, and testing these HMDs in medical visualization) at the time of filing. Rolland further teaches Optical see-through HMDs, however, whether or not they have a large overlay FOV, have been typically designed open enough that users can use their peripheral vision around the device, thus increasing the total real-world FOV to closely match one’s natural FOV (p.297 last line of left column to lines 1-5 of right column). In addition, Fuchs discloses HMD displays augmentation graphics which appear to a user to be superimposed on at least a portion of a natural field of view of the user is a known knowledge to a POSITA ([0003]: optical see-through head mounted displays (HMDs), which offer augmented overlays over one's natural vision). Therefore it would have been obvious to a person skilled at the art at the time of filing to incorporate the teaching of Rolland and Fuchs and to try the optical see-through HMD and to configure the computer subsystem to in another mode, based on the identified real-world feature, generate in the head mounted display a graphical representation of the trajectory of the surgical tool superimposed over the natural field of view of the user in order to take the advantage of, such as a high resolution (p.295 right column §3.1.2 second A resolution extremely close to that obtained with the naked eye is easily achieved with a nonmicroscopic optical see-through HMD), optical see-through HMD as taught by Rolland (Also see p.306 right column §4 first paragraph: Optical see-through systems offer an essentially unhindered view of the real environment; they also provide an instantaneous realworld view that assures that visual and proprioception information is synchronized) since Rolland discloses Some of us working with optical see-through devices strongly feel that providing the real scene through optical means is important for applications such as medical visualization in which human lives are at stake (p.306 right column §4 second paragraph) and to offer a direct and undegraded view of the real environment that is suitable for extended use throughout one's daily activities as taught by Fuchs ([0008]).
Sauer as modified fails to disclose wherein the head mounted display is configured to display in the display screen an augmentation graphical representation of a hidden body part as a graphical overlay that matches the orientation and size of the hidden body part from the perspective of the user as if the user is viewing the hidden body part through an intervening body part of the patient.
However Jones, in the same field of endeavor, discloses the head mounted display is configured to display in the display screen an augmentation graphical representation of a hidden body part as a graphical overlay that matches the orientation and size of the hidden body part from the perspective of the user as if the user is viewing the hidden body part through an intervening body part of the patient ([0096]: when a surgeon's head is rotated so that a portion of a patient's body having a bone that is modeled through CT imagery data becomes within the field of view of the display screen 110, the image generator 918 transforms and scales the patient model of the bone to generate a graphical representation of the bone that is displayed in the display screen 110 as a graphical overlay that matches the orientation and size of the bone from the perspective of the surgeon as-if the surgeon could view the bone through intervening layers of tissue and/or organs. Also refer to [0094]-[0095] and Fig.14). Jones further discloses output the  ([0121]: The surgeon can select another visualization mode that causes the system subcomponent 1200 to simultaneously or sequentially display another sequence of cross-sectional slices that are spaced apart along the virtual trajectory 1312 of the drill bit 1310 and oriented in parallel planes that are perpendicular to the virtual trajectory 1312. Note the drill bit is the effector). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Jones into that of Sauer’380 as modified in order to assist a surgeon to identify where a particular location within a displayed x-ray or other image corresponds to on the patient as taught by Jones ([0005]).
Sauer as modified above fails to disclose responsive to a user input selection, determine a user-selected trajectory of the surgical tool and output the user-selected trajectory to the robotic surgical system so as to align an end effector of the robotic surgical system which correspond to the user-selected trajectory of the surgical tool.
responsive to a user input selection, determine a user-selected trajectory of the surgical tool, output the user-selected trajectory to the robotic surgical system so as to align an end effector of the robotic surgical system which correspond to the user-selected trajectory of the surgical tool ([0101]: A brief description of some of the features and implementation considerations corresponding to the bull's eye or down-the-beam approach to augmented reality guided instrument positioning will now be given according to an illustrative embodiment of the invention. In one embodiment of the invention, the approach is implemented using a 2-step alignment process. First, the tip of the instrument is placed at the entry point. Then, the instrument is turned around it's tip to align the instrument with the desired path. Different graphics guides may be displayed for the different steps. Thus, in another embodiment, the user sees the target and an "alignable" instrument. An instrument is "alignable" when the user can look at the back end of the instrument and see that it lines up with his or her line of sight. That is, the user chooses a path by selecting a viewpoint when looking at the target, aligns the instrument with his or her line of sight towards the target, and inserts the instrument while keeping the alignment intact. [0122]: The graphical display may also illustrate a target location 1316 that the surgeon has earlier defined as being a desired location where the drill bit 1310 should contact the bone. Simultaneous illustration of the tool impact location 1314 and the target location 1316 in this manner can be a particularly useful view mode while a surgeon is seeking to position and orient the drill bit 1310 to intersect or to avoid intersecting various anatomical structure illustrated by one or more of the slices 1330, 1332, 1334 and/or other slices selected by the surgeon, and while accomplishing the objective of guiding the drill bit 1310 to contact the target location 1316 on the bone. The user’s aligning his or her line of sight towards the target is interpreted as the user input selection. The user aligns the drill bit tip to the recognized target location is interpreted as the action by the user recognized by the at least one detector). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of  Jones into that of Sauer’380 as modified and to add the above limitation in order to generate anatomical models and other information to be displayed as augmenting reality in surgical operating rooms as taught by Sauer’708 ([0002]).
Sauer as modified fails to explicitly disclose the system is a robotic surgical system, wherein the surgical tool is adapted to be inserted into or connected to the robotic surgical system and output the user-selected trajectory to the robotic surgical system so as to align an end effector of the robotic surgical system which correspond to the user-selected trajectory of the surgical tool.
However Crawford, in the same field of endeavor, discloses it had been known to a POSITA to use a surgical robot ([0005] and [0120]: the surgical robot system 1 can comprise a surgical robot 15 and one or more positioning sensors 12. [0136]: the surgical instrument 35 can be embodied in or can comprise a needle 7405, 7410, a conventional probe, a conventional screw, a conventional drill, a conventional tap, a conventional catheter, a conventional scalpel forceps, or the like). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Crawford and to include a robotic surgical system, wherein the surgical tool is adapted to be inserted into or connected to the robotic surgical system and to output the user-selected trajectory to the robotic surgical system so as to align an end effector of the robotic surgical system which correspond to the user-selected trajectory of the surgical tool in order to effect optimized treatment as taught by Crawford ([0002]).

Regarding Claim 15, Crawford discloses wherein the computer subsystem is configured to render a surgical tool augmentation graphic for each of a plurality of surgical tool trajectories, and display, on the display screen, the plurality of surgical tool augmentation graphics such that the surgical tool augmentation graphics appear overlaid on the anatomy of the patient and each of the trajectory augmentation graphics indicates a physical trajectory that could be followed during the surgical procedure ([0188]: In some further embodiments, the computing device that implements the method 2700 or that is coupled to the surgical robot 15 can render one or more planned trajectories).  The same reason to combine as taught in Claim 14 is incorporated herein.

Regarding Claim 16, Sauer fails to explicitly disclose the computer subsystem is configured to modify an anatomical model of a patient based on one or more relative location(s) and/or orientation(s) determined from the detected input signal, thereby forming an updated anatomical model, and the computer subsystem is configured to display, on the display screen, anatomical model augmentation graphics corresponding to the updated anatomical model such that the updated anatomical model appears overlaid on the anatomy of the patient.
an anatomical model of a patient based on one or more relative location(s) and/or orientation(s) determined from the detected input signal, thereby forming an updated anatomical model, and displaying on the display screen, anatomical model augmentation graphics corresponding to the updated anatomical model such that the updated anatomical model appears overlaid on the anatomy of the patient ([0006]: The computer equipment is further configured to generate a three dimensional anatomical model using patient data created by medical imaging equipment that has imaged a portion of the patient, and to rotate and scale at least a portion of the three dimensional anatomical model based on the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient, and further rotate the at least a portion of the three dimensional anatomical model based on the head motion signal to track measured movement of the head mounted display). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Jones in order to assist surgeon to identify where a particular location within a displayed x-ray or other image corresponds to on the patient and effectively use the model during surgery as taught by Jones ([0005]).

Regarding Claim 17, Fuchs discloses a motion sensor connected to the head mounted display for outputting a motion signal based on measured motion of the head mounted display ([0033]: the pose estimation algorithm may incorporate data provided from an onboard inertial measurement unit).
a motion sensor connected to the head mounted display for outputting a motion signal based on measured motion of the head mounted display ([0031]: The HMD 100 may include sensors such as inertial sensors or other sensors, such as a gyroscope, accelerometer (e.g., a multi-axis accelerometer), and/or magnetometer that output a signal indicating a measurement of movement or static orientation of the user's head while wearing the HMD 100). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of  Jones and to connect a motion sensor to the head mounted display for outputting a motion signal based on measured motion of the head mounted display (Fuchs [0033] and Jones [0031]), wherein the computer subsystem is configured to update the surgical tool augmentation graphics based on motion detected by the motion sensor (Sauer col.1 line 59-col.1 line 2: a system for augmented reality navigation during a medical intervention, including a stereoscopic head mounted display including a pair of stereo viewing cameras, at least one tracking camera, and a stereoscopic guidance monitor, a plurality of markers on a frame attached to a table, a medical instrument for performing said medical intervention, said instrument including a plurality of markers, and a control component, said control component accepting signals from said viewing cameras and tracking camera to generate an image for display in said stereoscopic guidance monitor) so that when a surgeon's head is rotated so that an area of a patient's body having a bone modeled through CT imagery data becomes within the field of view of the display screen 110 of the HMD 100, the system displays a graphical model of the bone and selected types of anatomical structure (e.g., skeletal structure, muscular structure, organ structure, vascular structure, etc.). The surgeon is thereby able to peer into the patient to view a representation of the bone and/or intervening layers of tissue, organs, etc. as taught by Jones ([0112]).

Regarding Claim 18, Crawford discloses wherein the computer subsystem is configured to determine a selected trajectory based at least in part on a user input trajectory selection signal ([0316]: after selecting the desired 3D image of the surgical target 630, the user will plan the appropriate trajectory on the selected image) that selects the selected trajectory from a set of one or more planned trajectories ([0188]: the computing device that implements the method 2700 or that is coupled to the surgical robot 15 can render one or more planned trajectories), and automatically move a robotic arm and/or end effector of the robotic surgical system to be aligned with the selected trajectory ([0129]: In some embodiments, the computer (not shown in FIG. 1) is also in communication with surgical robot 15. In some embodiments, a conventional processor (not shown) of the computer 100 of the computing device 3401 can be configured to effect movement of the surgical robot 15 according to a preplanned trajectory selected prior to the procedure). The same reason to combine as taught in Claim 14 is incorporated herein.

Regarding Claim 19, Crawford discloses wherein the computer subsystem is configured to automatically move the robotic arm and/or end effector of the robotic surgical system along the trajectory ([0143]: in some embodiments, in response to information received by computer 100, the computer 100 can be configured to prompt the motors 160 to move the surgical instrument 35 along a preplanned trajectory). The same reason to combine as taught in Claim 14 is incorporated herein.

Regarding Claim 20, Crawford discloses wherein the computer subsystem is configured to define a haptic feedback system that comprises the trajectory and constrains motion of a robotic arm and/or end effector such that motion of at least a portion of a surgical tool attached to the robotic arm and/or end effector is constrained to within the haptic feedback system ([0151]: In some embodiments, if the surgeon attempts to exceed the acceptable tolerances, the robot 15 can be configured to provide mechanical resistance ("push back" or haptic feedback) to the movement of the end-effectuator 30 and/or surgical instrument 35 in this manner, thereby promoting movement of the end-effectuator 30 and/or surgical instrument 35 back to the correct, selected orientation). The same reason to combine as taught in Claim 14 is incorporated herein.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (US 2005/0203380 A1) in view of Rolland et al. (“Optical Versus Video See-Through Head-Mounted Displays in Medical Visualization”, Presence, vol.9 No. 3 June 2000 p.287-309), Fuchs et al. (US 2016/0035139 A1), Crawford et al. (US 2016/0242849 A9) , Jones et al. (US 2016/0225192 A1) and Sauer (US 2002/0140708 A1) as applied to Claim 1 above, and further in view of Razzaque et al. (US 9,675,319 B1).
8, Sauer’380 as modified fails to disclose wherein the at least one detector comprises a detector with at least a minimum field of view of 40 degrees.
However Razzaque, in the same field of endeavor, discloses a head mounted display wherein the first opaque display occupies a portion of the field of view of the left eye of the user between 10 and 50 horizontal degrees and between 10 and 90 vertical degrees and the second opaque display occupies a portion of the field of view of the right eye of the user between 10 and 50 horizontal degrees and between 10 and 90 vertical degrees (col.39 liens 37-44). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Razzaque into that of Sauer’380 as modified and to include a detector with at least a minimum field of view of 40 degrees in order to provide a wide observation range to users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
VanDyken (US 2019/0142520 A1) discloses System and methods for simulating a surgical procedure are provided. … The surgical planning program is configured to track a tool relative to a model of an anatomy during a preoperative surgical simulation, generate a planning parameter based on the tracking of the tool relative to the model of the anatomy during the preoperative surgical simulation, and store the generated planning parameter. The system also includes a surgical system configured to load the generated planning parameter from the surgical planning program, and facilitate intraoperative surgery based on the generated parameter (Abstract) and The simulation may use one or more physical tools, such as the tool attached to the manipulator. Alternatively, the simulation may use one or more virtual tools that are displayed by a display ([0019]).
Fahim et al. (US 2019/0183577 A1) discloses each trajectory may be simultaneously viewable via the augmented reality device 100 and/or may be individually selectable as viewable by the user so that the user can select a subset less than all of the trajectories to view via the augmented reality device ([0089]) and Fig.9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/YINGCHUN HE/Primary Examiner, Art Unit 2613